Livingston, J.
Do you admit the owner to be liable ?
Bogert. I do not mean that; but only that the intermediate person is not liable.
Kent, C. J. I shall give no opinion as to the liability of the owner.
Livingston, J.
It is universally understood that the pilot, while on board, has the absolute and exclusive controul of the ship ; and I am prepared to say, that if the master had been on board, he would not have been responsible.

Per Curiam.

As the master was not on board, he, certainly, was not master at the time of the accident. The pilot must be considered as master pro hac vice. The defendant, therefore, is not liable as master; and it does not appear that he was owner. But we give no opinion whether the owner would be liable or not.
Judgment of nonsuit.